Suspension of the WTO Doha Round (debate)
The next item is the Commission statement on the suspension of the WTO Doha Round.
Member of the Commission. - Madam President, I presume you had expected to see Commissioner Mandelson here tonight, but as you probably know he left the Commission, and I won the lottery to take over from Mr Mandelson here tonight. Having been directly involved in the negotiations in Geneva at the WTO with responsibility for the agricultural sector, I am however happy to be here with you tonight.
While the negotiations in Geneva in July did not succeed, the Doha Round has not been suspended. On the contrary, it has actually been kept active, even over the past few weeks, and it is our intention to contribute constructively to this activity in order to facilitate full ministerial resumption in due course, once the necessary technical analyses now being undertaken by key countries on the remaining problematic issues have been completed.
The negotiations that took place in July delivered some real progress. The emerging package outlined a possible balanced outcome which respected the European Union's key requirements in agriculture while delivering valuable benefits for our industrial manufacturers.
A broad outline of the agreement has emerged on different key issues, including the overall reduction in trade-distorting domestic support in the agricultural sector, the scope that developed and developing countries would retain to shield a limited number of sensitive and special products from tariff cuts, the Swiss formula used to determine tariff cuts for industrial products, and the flexibility to be made available to developing countries to shield a number of industrial products from those cuts. In the assessment made by the Commission, this package contains real value for European business and consumers and would ensure an international legal framework for agriculture fully in line with the 2003 reform. In our opinion, the emerging package also contains real development value for the poorest countries in the world.
A Round concluded on this basis would reduce world tariffs by half and, while developing countries would contribute one-third of the savings, they would benefit from two-thirds of the increased market access. It would also ensure that OECD economies join Europe's initiative in providing least developed countries with duty free and quota free access to their markets - what we normally call our 'everything but arms' initiative.
We would also have succeeded in locking in real farm reform in the United States. With an agreement, the United States would have had to reduce their trade-distorting domestic support or subsidies to USD 14.5 billion. Without it, subsidies can now go up to USD 48 billion under the new farm bill. It would also serve our interests to get permanent international legal protection of our reformed common agricultural policy.
A deal on this basis would turn the emerging countries into custodians of the multilateral trading system which needs to be preserved but also to be strengthened. We would anchor them more firmly into the rule-based system of global trade which is essential for the future.
It was therefore a disappointment that it proved impossible to close the discussions on the Doha modalities in July because of continuing disagreement on a very specific point in the agricultural field. The difficulties arose over the issue of special agricultural safeguards for developing countries, the so-called SSM, essentially within the G7 grouping. India and China were unable to agree with the United States over the triggers and the remedies to be put in place for this safeguard when it is used to breach pre-Doha-Round rates.
Since early September, contacts have been taking place at senior official level to try to resolve this continuing difference of views, but we have not yet been successful on this issue. Though the European Union remains firmly committed and engaged, it is actually unclear how far discussions will pick up in the coming weeks.
As normal, we will maintain strong dialogue with Parliament and we will of course hope for your continued support on this issue.
Mr President, the cost of the collapse of the Doha Round of negotiations is not to be counted only in terms of lost opportunities, lost profits and a worsening of the climate of economic uncertainty. Equally critical is the systemic cost and institutional cost. I refer to the blow to the WTO's credibility.
Of course, we all want to reach an agreement, but not if it is something to be achieved regardless of the cost to the EU. A successful conclusion of the current round of negotiations requires a comprehensive, ambitious and balanced agreement. We therefore demand substantial concessions both from our developed trade partners and from the dynamically developing countries.
We therefore call on the Commission to take a decisive negotiating stance in future. There has been a reform of the CAP. I ask you: has this been used as a negotiating tool? Far from it: the Commission has proceeded unilaterally with a series of additional, fruitless offers to the agricultural sector.
There are many questions I could put to the Commissioner for Agriculture. I shall restrict myself to one: does the issue of geographical indications form an essential part of agricultural negotiations?
Our commitment to a multilateral trading system can be taken for granted. We look forward to trade governance aiming at effective management of globalisation and a more equitable redistribution of its benefits.
To conclude, let me say that I personally believe the negative completion - that is, the removal of barriers in the WTO framework - has not been adequately backed up by the necessary positive integration in terms of regulatory systemic convergence.
Madam President, as we know from experience, world trade rounds are very difficult. I would like to thank the Commission because, as we, the Members of the European Parliament, experienced many times in the talks during the last round in Geneva, it conducted itself in a very balanced way right to the very end, and because the Commissioner, in her area of competence, showed not only the necessary flexibility but also great sympathy for the poorer developing countries, and this was constantly pointed out to us in the talks. To that extent, it was not the European Union that was exposed to public scorn this time, but other countries, which were actually much more difficult negotiating partners.
I regret that, confronted with the current financial crisis, we find that we need more international and multilateral rules, because these rules form a corset that will make it possible for poorer countries to integrate themselves, on the one hand, while richer countries will also be able to ensure that their people benefit from this, and that standards are set, on the other. What we really regret is that this is apparently the reason why this world trade round cannot be completed by the end of the year. We should rid ourselves of this misconception.
Perhaps it is better that way, in that we will tackle all this with the new Parliament and the new Commission and after the elections in the United States, instead of getting it done by any means. My group would recommend caution, rather than bringing this round to a conclusion come hell or high water.
Commissioner, I do have one request: however you negotiate and whatever happens, please inform Parliament in good time and make sure, too, that whether we get the Lisbon Treaty or not, we take another look at whether we can perhaps create some kind of 'quasi Lisbon Treaty' in advance, relating to the area of trade.
Madam President, some of us witnessed the real efforts made by all the participants in the July Ministerial Summit of the Doha Round, and in particular the efforts of the European Union, represented very worthily by Commissioner Mandelson. The presence at the negotiations in Geneva of the Commissioner who is here today was also appreciated. There was therefore a feeling of frustration that we were able to experience at first hand, at seeing that in the end all these efforts and energies did not produce any tangible results, even though they had reached a level of rapprochement that seemed to mean that there could be some sort of result.
In the resolution we are tabling today, which will be voted on in this house, we express our commitment as Parliament to what was achieved there. We ask that what was achieved there, even though it was not really a final agreement, should be the basis on which work now begins, so that the efforts are not wasted. We ask, in a spirit of naivety, with a touch of naivety, for the Doha Round to be completed as soon as possible.
It is possible, indeed probable, that some think that this statement is naïve; even more so given that the main European negotiator did not even believe in it sufficiently and returned to his country, leaving all the negotiations on behalf of Europe in the hands of someone who knows nothing about what is on the table, despite the future capacities that she may have.
It is therefore true that there is a great deal of naivety in our resolution, but we need to be clear and firm. If the Doha Round is not concluded, developing countries will lose out. If the Doha Round is not concluded, the multilateral approach is at serious risk, especially in a situation of global uncertainty such as we are experiencing, that until the Doha Round is concluded, the other matters on the global agenda such as climate change and the rising price of food cannot be tackled.
There are other matters to be resolved and none of them can be resolved unless we make an effort to conclude this round of negotiations. Parliament will continue to be committed to this.
on behalf of the Verts/ALE Group. - Madam President, I am very happy that this House has become rather more critical towards the Doha Round in recent years. In fact, the joint resolution in front of us reflects very faithfully the declaration of the Global Parliamentary Assembly in September, which expresses very serious concerns about the very little development content that remains in the Doha negotiations and is very critical of its ever more exclusive deal-making procedures.
Let me add that, in the spirit of the declaration of that Global Parliamentary Assembly, I hope that the amendment put forward by the PPE-DE Group and the UEN Group, calling for bilateral WTO-plus type free trade agreements, will not be carried in tomorrow's vote. Bilateral FTAs are exactly the opposite of a functioning multilateralism and Greens will not be able to support the resolution, if indeed that amendment is carried.
What strikes me in our debate today, and indeed in this resolution, is the failure of courage to name a simple truth - that the Doha Round negotiations, as we have got to know them, are now over. That suspension could well be long, lasting until the spring of 2010. It is almost certain that the new negotiators of the US, the Commission, India, will not be going back to the same old quick fixes of July 2008 that did not work even then. So this is actually an opportunity. This is exactly the right time to evaluate the failures of the last seven years of Doha talks and to re-establish a common and fairer agenda, together with a more open and democratic process, which can be fully supported by all WTO members and especially the least developed among them.
on behalf of the UEN group. - (GA) Madam President, it is about time we changed the way in which we engage in the World Trade Talks. It is now clear that the system and our involvement in it no longer work. We failed in Cancun, in Hong Kong and again in Geneva. It is all based on the following: we are trying to create a package in Europe that will involve selling our food source - the very food we are supplying. The former Commissioner Mandelson made every effort to overturn the agricultural policy in order to promote a global trading system. This is not the answer. Where will our food come from when we have to import it? Europe needs to take care and we must protect our current food supply. We changed our agricultural policy, but unless agriculture is removed from the global trade agenda it will never make any progress or, indeed, succeed. It is time something was done, as has been said on many occasions.
Madam President, Commissioner, ladies and gentlemen, when you negotiate for seven years without coming to a conclusion, then you have to be a little bit self-critical and ask what mistakes you may have made, regardless of the mistakes made by other countries or other parties to the negotiations.
I believe it is possible to make a list - it does not necessarily apply to everyone, but perhaps the call for eliminating tariffs and opening the markets is not the right instrument for the developing countries, because they would lose the income they need for their own budgets and they have no way of getting it from elsewhere. Then it would not be possible for health care, education or development of infrastructure to take place in these countries.
For some of these countries, a free trade agreement of any kind is not the right model and they have an interest in concluding a trade agreement, but on the basis of GSP+. Perhaps it is true that at that level of development, many countries need to develop an independent economy first. After all, the European Union, or some European countries, developed their economies in closed markets.
If a result is not achieved, one must ask why that is. The Doha Round was originally bound to the Millennium Development Goals. I do not share Mr Ó Neachtain's view: I understand why many countries say they feel that the current negotiations serve exclusively to enable companies active globally to become even more global, and this is what the Global Europe strategy also says. This has a negative effect on small regional producers. Incidentally, it also has a negative effect on European small local producers.
It is part of the raison d'être of the European Union, part of its imperative, that we move forward. Therefore, perhaps we need to consider a different negotiating tactic. I hope that the new Commissioner will take that opportunity. She comes from outside; she has negotiating experience. Although she may not have the necessary knowledge in trade matters, she has a well-informed team, and perhaps she will use the opportunity within the framework of the mandate rather differently to the way the previous Commissioner did - and we do have an opportunity!
on behalf of the IND/DEM Group. - The EU likes to throw its weight around when it comes to trade. Remember the six-year-long banana war with the US? That was after the EU gave special market access to its former colonies in the Caribbean. The Director-General of the WTO is former trade Commissioner Pascal Lamy. Is there not perhaps a conflict of interests? After all, his EU pension might depend on him not attacking EU policies. Could that have been a factor in his mind as he attempted to negotiate between trading blocs?
Peter Mandelson blamed the collapse of the Doha Round on US agricultural subsidies. Talk about the pot calling the kettle black! For decades the common agricultural policy has been stuffing the pockets of EU farmers with enormous subsidies. This was as much to blame for the collapse of the trade talks as anything else. Anyway, the last thing the EU should be doing is scoring points against other regions in trade wars at a time of global hunger and financial crisis.
(FR) Madam President, Commissioner, the current financial crisis is proof that, when a problem is global, we need global action. This is particularly true in food and agriculture. This is largely why the World Trade Organisation was created, and we all agree on this. The WTO tries to have globalised rules.
However, it seems that this does not function exactly as we would like, because we are faced with the following problem: we need to reconcile two things, the free trade that we all agree on, and protection, which is also necessary. Protecting our economies or national agriculture is not a byword for protectionism.
To do this, the road that we have taken over the past 60 years, since GATT, has been a rocky one, with tariffs being cut with a view to scrapping them altogether. Technically, lowering customs tariffs seems to be difficult. As proof, look at the number of mathematical formulas that exist for this purpose: the South Korean formula, the European formula, and of course the Swiss formula. This does not really work, because a product is not unitary. It is composed of numerous elements with very different rules of origin, so technically, reducing customs tariffs is not as simple as we might think. Therefore, we find ourselves in a technical rut, and it is through negotiations that we are trying, politically, to find a way out of this rut.
However, scientists have apparently invented a new customs technology: customs tariffs that are deductible for the exporter against the importing state's economy. In concrete terms, this deductible customs tariff amounts to a customs credit equal to the amount of duty that the exporter has incurred in the importing country.
There are three sides to this customs credit: it is refundable, negotiable and transferable. First of all, it is refundable: when the exporter goes to buy something from the importer, he can deduct the amount of duty paid. Secondly, it is negotiable, because if the exporting company, which has paid duty, has nothing to buy from the importer, it can sell its customs credit on the stock market or to a bank. Finally, it is transferable: to help developing countries, the importer can donate the surplus customs credit above the amount of customs duty.
Well, with this technique, we create a trade currency, where the money supply is equal to the amount of existing customs tariffs. The European Union, for example, would provide EUR 13 billion in trade currency.
Madam President, like others here, I was in Geneva and was amazed and amused sometimes at how the WTO works. In this case, it did not.
For once the common agriculture policy was not directly in the firing line and I think that is to be welcomed. But agriculture at a more global level very definitely was still top of the agenda. The talks collapsed because India and China were concerned about protecting their farmers from agricultural import surges. I think the words of the Indian Trade Commissioner are worth repeating. Kamal Nath said: 'This is the last mile we could not run because of an issue of livelihood security.' India saw protection of its large and relatively poor rural and farming population as vital and believed that a WTO agreement was not in its best interests.
We are now seven years into the process. Peter Mandelson has left the stage after four years at the helm. I believe he failed to listen to the concerns of farmers, particularly European Union farmers, and the food industry, and dismissed their voice by claiming that the development part of the agenda was to the fore. His proposals would have decimated the EU livestock sector, not to the benefit of the developing world, but rather to the low-cost emerging economies and their large ranches and ranchers. As I said, he has now left the stage and I wonder whether he saw the writing on the wall. If he really was concerned about the development agenda, why did he not stay and complete the work?
Food security is now a big political priority. We are seeing huge fluctuations in the price of commodities. I understand that the grain market has collapsed today. We have to ask ourselves whether this is the best way of ensuring the supply of food to all consumers at reasonable prices. More importantly, we should look at our development policy, where we have failed to invest in agriculture in the developing world. Let us go for a deal but one that is fair and balanced.
(FR) Madam President, ladies and gentlemen, since 2001, developing countries have been negotiating a round within the WTO described as the development round. Now in the face of a sudden and devastating food crisis, alerting the world to the urgent need to find a long-term global and balanced solution, these countries expect a clear response from us to guarantee their food security.
I would like to confirm that, if the round continued to be about market access at any price, we would not achieve our objective. We also know that, the more we postpone the signing of a development agreement, the further away the prospects are of achieving the Millennium Development Goals, and unfortunately we are already way behind schedule.
Faced with this crisis situation, we ask that a political solution be found as soon as possible to the special safeguard mechanism in order to produce an effective protection tool for small producers in poor countries. This is an essential step before continuing negotiations on other aspects, and I hope that the recent resumption of talks on agriculture and non-agricultural market access (NAMA) will allow progress in this respect.
Before I finish, I would like to describe the amendments tabled to the joint resolution. The Socialist Group in the European Parliament will of course ask us to vote in favour of Amendment 2, which is absolutely essential for increasing the rights of Parliament in international trade.
We also support the amendments tabled by The Greens/European Free Alliance, but we cannot accept the amendment tabled by the European People's Party (Christian Democrats) and European Democrats, for we believe that it is not appropriate, in this resolution on multilateral negotiations, to call for new regional bilateral agreements to be signed, since we know that these are usually negotiated at the expense of the weakest.
(DE) Madam President, Commissioner, once again - yet again - a Doha Round has failed. Is the WTO simply boring the world now? Certainly not! We really were almost at the point of agreement. There was not very much left to be done, but at the last moment, India and China - of all countries - caused the talks to collapse. That makes it very clear that the talks did not run aground for technical reasons but that the event had a political nature, as it shows that the new power centre of the world trade round is in Asia and no longer so much in Europe.
China's role is considerable, as China has so far always been committed to free trade, but suddenly it apparently has a new agenda.
Nevertheless, I would like to extend sincere congratulations to the Commission - to you, Commissioner, and also to Commissioner Mandelson, on the positive role played by the EU. Unlike in Hong Kong, we were involved in the negotiations, were pro-active and were prepared to make compromises. It is rather a shame, though, that Mr Mandelson is leaving at this point; it means we have to change horses in midstream. He was a good negotiator. He hassled us a lot in Parliament, and he leaves big shoes for Lady Ashton to fill. All the best!
(SV) Madam President, I am a staunch Eurosceptic, but there are two areas where the EU must play a central international role - trade policy and environment policy. We are now talking about trade policy.
Free global trade is the key to economic prosperity for all the countries of the world, particularly the poorest. The setback in the Doha round over the summer was therefore very serious and it is now up to the EU, the world's biggest trading organisation, to take a new initiative. It is therefore highly unfortunate that Peter Mandelson, our most competent Commission member, is leaving his post as Commissioner responsible for the EU's trade policy. At the same time, the world economy is threatened by a devastating financial crisis.
In these circumstances, the UK Government is proposing a replacement who clearly is not up to the task. It is now the responsibility of the European Parliament to ensure that we get a strong, competent Trade Commissioner at this dangerous point in history. Let us take that responsibility!
Madam President, may I first of all raise with the Commissioner the problem of the situation following the demise of Peter Mandelson. I think he has failed the EU by leaving his post. We are in a serious position. You yourself have just said there is a real opportunity for the Doha Round to be restarted. Without Peter Mandelson at the helm - and I have criticised him on many occasions, but at least he had the intellect and the knowledge as a past minister of trade to be able to carry on with the battle - I feel that we are in dire straits.
Will you, Commissioner, for example, be signing off the agreement next week on EPAs? What knowledge do you, with the greatest respect, have on EPAs? You were not involved in the negotiations, or in the setting up of the EPAs. Certainly I never spoke to you when I was drafting the report on them.
And will the Commission guarantee to this House today that we will have a proper hearing, when Baroness Ashton comes before the Committee on International Trade? Because if you try to push it through on a day when there is going to be nobody present, if you try to push it through next week, or, for example, on a Monday, which is very difficult for Members, then beware the wrath of this House! Remember what happened to the Santer Commission! I believe that she should be given a fair and proper hearing and, as many people have said, it is vitally important that we have a good Commissioner at the helm.
With regard to that, I just wonder, Commissioner, whether you and I are listening to the same sort of discussions. You said the US farm bill was being redrafted. I think you are kidding. Obama said only yesterday that he was going to continue to be more protectionist than ever before, and so has the Republican candidate. You will see huge protectionism coming from America. I leave you with one thought: somebody said there is a food crisis. Let me make it absolutely plain to this House: there is no food crisis. Wheat is now EUR 40 a tonne less than the cost of production.
Madam President, on a point of order, just very quickly. Outside this Chamber do we have a circus? This has nothing to do with the discussions today. Do we have a circus? Do we have a restaurant? Do we have a club? You have to fight your way through. I think you should take it to the Conference of Presidents and stop the sort of circus that is going on outside this Chamber now.
Your comments are noted, Mr Sturdy.
(FR) Madam President, Commissioner, ladies and gentlemen, what is at stake now within the framework of these WTO negotiations? I do not think that it should be the lot, as noble as these people are, of Mr Mandelson or Baroness Ashton. I am not even sure that the most important thing is the issue of industrial tariffs, agricultural tariffs and market access. Clearly, we all want the agreement to be solid, to be fair for Europe, but I think that there are two main issues here.
The first is the preservation of a multilateral framework for trade. We can see how much the absence of this framework in another area of globalisation - the financial markets - costs in terms of the risk to the economy, to citizens and to our society. This is what is at stake, because if these six years of negotiations result in failure, we know what sort of bilateral agreements will gradually replace them within the WTO. This is a flawed framework. We want to reform the WTO - we said so in our draft resolution - we also want to have other trade-related dimensions to be taken into account, particularly environmental dimensions, to deal with the impact on climate change and social rules. This is absolutely fundamental. However, it is not by dissolving the multilateral framework, but by strengthening it, that we will succeed in better organising this aspect of globalisation.
The second issue - which I will not go into because it was covered by my colleague Mr Arif - is the rebalancing of rules that were set during the Uruguay Round, during the creation of the WTO, to reflect differences in terms of development, the situation of the least developed countries, the situation of developing countries. You also mentioned this, Commissioner, with the request for an 'everything but arms' style initiative, with a safeguard clause for sensitive products. In this regard, we need to introduce rules - not necessarily free-trade rules - that look at each situation. We want fair trade, provided that it is not just about the law of the jungle.
These, I believe, are the two main issues on which European negotiators must focus. It is only natural that they should be concentrating on other measures, such as agriculture, services - although not by questioning the right of developing countries to regulate public services - and industrial tariffs, but not at the expense of a successful outcome to this development round.
(ES) Madam President, we would have liked to see Mr Mandelson still in his place here, rather than having bolted, which appears to have been the European Union's coup de grace to the Doha Round.
The global financial crisis does not augur a promising future for Doha. This collapse is in turn worsening the global economic situation, and the less developed countries will pay most dearly for it. The WTO is necessary; the regulation of international trade is essential. Regulation is now a key asset in globalisation, as we are seeing. It is therefore necessary that we reach an agreement in the Doha Round.
We will have to reflect on improving the way that the WTO operates and its legitimacy, and the role in this Round of the 'emerging' countries, who choose whether to be developing or developed countries as it suits them. As the resolution states, the dialogue should not only be North-South, but also South-South.
The European Union has taken very significant steps in these negotiations, more so than others. We have also taken steps with initiatives such as Everything But Arms. Others also have to move in this direction, and in the interim, let us conclude the pending association agreements, such as with Mercosur, which are essential in this new context.
(ES) Madam President, today's debate is definitely revealing some major points of agreement. One of them is that, in response to the crisis that we are experiencing, what we need is more regulation and multilateral regulation.
If we focus on finance, it is really undesirable for the International Monetary Fund or the World Bank to play a leading role, even for the worst of enemies. They just make catastrophic predictions and show that they have less and less say in what happens, and that their influence and clout are in practice unpredictable.
That being the case, as we have an instrument like the World Trade Organization, what we need to do is use it. Now more than ever we need regulation, but now more than ever we need a real economy, as opposed to a speculative financial economy. The trade in goods and services is the real economy, and economic growth for employment is based on the real economy.
I therefore do not agree that the crisis means that it is going to be more difficult to conclude the Doha Round, quite the contrary: any responsible government should make a real effort to conclude this Round, whether it is from the North or the South, whether it is an underdeveloped country or a developed country.
I think that we have a global market and we need visible hands. In this case, we need the hands of the World Trade Organization. We will have to improve the way that it operates, we will need to have more of a development model and less of a free trade model, certainly, and we will, of course, need to have political will. I assume that the Union, with the new Commissioner, will continue to have this.
(HU) Peter Mandelson is leaving the sinking ship and giving up his captain's bridge. He is leaving a ship which he himself has steered towards an iceberg. It was a mistake to give such extravagant concessions, especially in agriculture, at the very beginning of the negotiations. This gave no incentive to our trading partners to offer concessions themselves. We have become a laughing-stock for, while we are ditching the Common Agricultural Policy, the other negotiating partners are protecting their own agricultural policy and strengthening the position of farming in America.
The WTO negotiations cannot be carried on from where they were left off. Negotiations can only be continued if they cover environmental issues too. Otherwise further liberalisation of world trade will lead to even more offensive devastation of the environment and the acceleration of climate change. Is it right, when we are suddenly in the middle of a financial and food crisis, to sacrifice Europe's food security and its agriculture just so that our bankrupt banks are better able to export their misdirected services?
(PL) Madam President, the European Union has been making significant changes to the common agricultural policy. This reform has had the effect of restricting agricultural production. This is particularly apparent in the sugar market, but not only in that market. We have restricted the level of support for our farmers. To what extent has this had the effect of increasing added value, in which countries and in respect of which social and occupational groups?
I would like to ask the Commissioner what the European Union has received in exchange. Another question is: how have the signs of a world food crisis impacted on WTO negotiations? Will the current financial crisis, which will certainly affect the state of our economy, have an impact on negotiations at WTO level?
Member of the Commission. - Madam President, could I first try to describe our huge disappointment after ten days of intensive negotiations in Geneva. We felt that we were so close to being able to strike a deal on agriculture and NAMA, knowing very well that at the very end this would be the single undertaking that would determine whether the European Union could consider a package to be acceptable.
As the person responsible for agriculture, I must say it was extremely encouraging that for the first time ever European agriculture was not blamed for the failure of the discussions. The reason was that we have actually been doing our homework in the agricultural sector by reforming our common agricultural policy, first with the big reform in 2003 and then all the reforms after that period. So we were able to deliver an 80% reduction in trade-distorting domestic support, without actually damaging our agricultural sector. We had the possibility here to also lock the reforms into the multilateral trading system. It was not an agreement at any cost. It was a balanced agreement within those two areas. We could justify to the Council that we were negotiating within the mandate given by the Council to the negotiators. For agriculture, this mandate was simply not to force us into a new reform within the agricultural sector.
I agree with those of you who have said that the multilateral system is important and necessary, because of the fact that it is only within the multilateral system that we can discipline, for example, trade-distorting domestic support and all other non-trade concerns. This can never be done in bilateral negotiations, so we have to stick to the values of the multilateral system.
I also have to say that in these negotiations we never targeted the market of the developing countries. Quite the opposite, actually, which was why the SSM was so important, as I said in my first intervention, in sheltering special products in the developing countries. I would like to add that we introduced the 'everything-but-arms' agreement back in 2002, which means that the European Union today is by far the biggest importer of agricultural commodities worldwide. We are bigger than Canada, the United States, Australia and Japan all together. So we have actually opened up our markets in the agricultural sector to these countries.
Food security has been mentioned here tonight as well. We have to realise that food security consists both of domestic internal production and of imports. If we look at the European Union's agricultural sector, we would never be able to be as strong as we are today if we had a closed market in agriculture. We have today, if I could take the country of the Presidency, EUR 7 billion in surplus trade in agricultural commodities. If we imagine that we closed our markets, we would never be able to sell all our high-quality products internally because we would be punished if we protected ourselves. Others would do the same, which would prevent us from taking advantage of the emerging and increasingly open market opportunities for our high-quality products. So, of course we need a balanced approach.
Geographical indications (GIs) were mentioned, but I did not raise this in my first intervention because of the time pressure and the Chair's very strong hand on time limits. GIs are a crucial issue for the European Union and we made it totally clear to the other negotiating partners that we would never be able to sign a deal if we did not have a positive outcome on geographical indications because this is so important, especially for high quality Mediterranean products.
I will reply briefly to Mrs McGuinness. I do agree with you that we have actually been under-prioritising our development aid in the agricultural sector for decades. Now that we see prices - not commodity prices, as it is right that prices have been going down today, but the prices of seeds and fertilisers - skyrocketing, we have suggested our facility to try and help the least developed countries, the poorest countries in the world, and put them in a position to buy seeds and fertilisers. This EUR 1 billion facility is now being discussed here in Parliament, and I hope that there will be a positive approach to this possibility of helping developing countries feed their own people and avoid migration from rural areas to the cities. Please keep this in mind. It is very important.
I have received six motions for resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - The failure of the Doha Trade Round could be a harbinger of things to come, at a time when the deepening financial crisis puts tremendous strain on governments' ability to play by the rules. Benefits of free trade have been hailed against the backdrop of increasingly global markets. But free trade has to be fair and complemented by an international regime that helps poor countries develop. Increasingly unequal incomes in wealthy economies and their fear of the rising power of some emerging economies are triggering bouts of protectionism. Likewise, the struggle to control exhaustible resources and obtain basic commodities at affordable prices raises the propensity to restrict trade in many countries.
One needs to mention here the increasingly complicated nature of geopolitics. The EU has to take the lead in mitigating the fallout from the current crises, in terms of preventing a collapse, de facto, of the multilateral trade and financial system. This lead includes, among other things, a reform of the IFIs, involving the emerging global powers (BRICS) in dealing with global economic issues and a reform of the international architecture regulating the flow of finance. At end of the 19th century an international system that promoted free movement of goods and capital broke down and was followed by a devastating war in Europe. We should remember this.